Citation Nr: 0711737	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  06-29 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to service connection for a chronic right 
elbow disorder to include injury residuals.  

4.  Entitlement to service connection for a chronic left 
elbow disorder to include injury residuals and degenerative 
joint disease.  

5.  Entitlement to service connection for chronic radiation 
exposure residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from February 1945 to November 
1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Huntington, West Virginia, Regional Office which, in 
pertinent part, denied service connection for chronic 
bilateral hearing loss disability, chronic tinnitus, a 
chronic right elbow disorder to include injury residuals, a 
chronic left elbow disorder to include injury residuals and 
degenerative joint disease, chronic asbestos exposure 
residuals, and chronic radiation exposure residuals. In March 
2005, the veteran submitted a notice of disagreement.  In 
September 2005, the Louisville, Kentucky, Regional Office 
(RO) issued statement of the case to the veteran and his 
accredited representative.  In September 2006, the veteran 
submitted an Appeal to the Board (VA Form 9) from the denial 
of service connection for chronic bilateral hearing loss 
disability, chronic tinnitus, a chronic right elbow disorder, 
and a chronic left elbow disorder.  In November 2006, the 
veteran submitted a substantive appeal from the denial of 
service connection for chronic radiation exposure residuals.  
In March 2007, the veteran submitted a Motion to Advance on 
the Docket.  In April 2007, the Board granted the veteran's 
motion.  

The issues of service connection for a chronic left elbow 
disorder to include injury residuals and degenerative joint 
disease and chronic radiation exposure residuals are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  

The veteran did not perfect a timely substantive appeal from 
the denial of service connection for chronic asbestos 
exposure residuals.  Therefore, the issue will not be 
addressed below.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss disability was not 
manifested during active service or for many years 
thereafter.  The veteran's chronic bilateral sensorineural 
hearing loss disability has not been objectively shown to 
have originated during his active service.  

2.  Chronic tinnitus was not manifested during active service 
or for many years thereafter.  The veteran's chronic 
bilateral tinnitus has not been objectively shown to have 
originated during his active service.  

3.  A chronic right elbow disorder was not manifested during 
active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by active service, and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 
(2006).  

2.  Chronic tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2006).  

3.  A chronic right elbow disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a) (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims of entitlement to service connection for 
chronic bilateral hearing loss disability, chronic tinnitus, 
and a chronic right elbow disorder, the Board observes that 
the RO issued VCAA notices to the veteran in September 2004, 
October 2006, and December 2006 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection and assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  The September 2004 VCAA 
notice was issued prior to the February 2005 rating decision 
from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). Where 
a veteran served ninety days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system including sensorineural 
hearing loss becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

A.  Bilateral Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran's service medical records do not refer to hearing 
loss disability.  At his October 1947 physical examination 
for service separation, the veteran exhibited bilateral 15/15 
auditory acuity.  The Court has directed that auditory acuity 
of 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992).  

The veteran's service personnel documentation of record 
indicates that he did not served either aboard a naval vessel 
or outside of the continental United States prior to November 
28, 1945.  

A January 2002 treatment record from B. N. Sreekumar, M.D., 
conveys that the veteran was diagnosed with a "history of 
hearing loss."  

In his May 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran asserted that he had 
initially experienced high frequency hearing loss in 1960.  
He denied receiving treatment for hearing loss.  In a May 
2004 written statement, the veteran clarified that he 
initially experienced impaired hearing in 1960.  

At a November 2004 VA examination for compensation purposes, 
the veteran complained of bilateral hearing loss which he 
"first noticed approximately 10-12 years ago."  He reported 
that he had "some noise exposure from aircraft" while 
serving aboard the U.S.S. Midway and post-service 
occupational and recreational noise exposure.  He believed 
that his hearing loss disability may have been precipitated 
by "very bad tonsillitis" which he experienced during 
active service.  The veteran clarified that he has been a 
barber on the aircraft carrier and denied serving on its 
flight line.  On contemporaneous audiometric testing, he 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
70
90
LEFT
20
25
35
70
85

Speech audiometry revealed speech recognition ability of 76 
percent, bilaterally.  The veteran was diagnosed with 
bilateral sensorineural hearing loss disability.  The VA 
examiner commented that:  

A brief review of C-file demonstrated as 
mentioned above, no audiometrics that 
were performed during the patient's 
military service.  A brief review of the 
present audiogram demonstrates a 
bilateral high-frequency sensorineural 
hearing loss, possibly consistent with 
noise exposure.  A review of the 
patient's history indicates noise 
exposure during his occupation as a 
carpenter after his military duty.  For 
these reasons, it would seem less than 
likely that the hearing loss was the 
result of his military duty.  

In his March 2005 notice of disagreement, the veteran 
advanced that his hearing loss disability "was caused by 
extremely loud noises including aircraft takeoffs and 
landings."  In an April 2005 written statement, the veteran 
conveyed that his hearing loss disability was related to his 
tinnitus.  In his September 2006 Appeal to the Board (VA Form 
9), the veteran clarified that his chronic hearing loss 
disability was "a result of the tinnitus and damage to the 
tympanic membrane in the ears."  

In a January 2007 written statement, the accredited 
representative asserted that service connection for bilateral 
hearing loss disability was warranted pursuant to 38 U.S.C.A. 
§ 1154.  In his March 2007 Informal Hearing Presentation, the 
accredited representative advanced that the veteran "suffers 
from a hearing loss that is consistent with traumatic noise 
exposure and bilateral tinnitus."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic bilateral hearing loss disability was not shown 
during active service or for many years thereafter.  The 
first clinical documentation of chronic hearing loss 
disability is dated in January 2002, some 54 years after 
service separation.  

The veteran asserts that his chronic bilateral hearing loss 
disability was precipitated by his significant inservice 
noise exposure and/or an inservice episode of tonsillitis.  
The accredited representative states that service connection 
is warranted pursuant to 38 U.S.C.A. § 1154.  Initially, the 
Board observes that the veteran did not participate in combat 
and the provisions of 38 U.S.C.A. § 1154(b) are therefore not 
for application.  The examiner at the November 2004 VA 
audiological evaluation expressly negated the existence of an 
etiological relationship between the veteran's chronic 
bilateral sensorineural hearing loss disability and active 
service.  No competent medical professional has attributed 
the onset of the veteran's chronic sensorineural hearing loss 
disability to active service.  Indeed, the veteran's claim is 
supported solely by his accredited representative's and his 
own written statements.  The Court has held that a lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the existence or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In the absence of any objective evidence of the onset of the 
claimed disorder during or proximate to active service or 
that it otherwise originated during active service, the Board 
finds that a preponderance of the evidence is against service 
connection for chronic bilateral hearing loss disability.  

B.  Tinnitus

The veteran's service medical records make no reference to 
tinnitus or ringing of the ears.  In his May 2004 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran reported that he had initially manifested tinnitus in 
1945.  He denied receiving any treatment for tinnitus.  In 
his May 2004 written statement, the veteran clarified that he 
initially experienced ringing of the ears while in boot camp 
in 1945.  He was told at the time that his symptoms were "a 
hazard of the service" and "not to worry about it."  

At the November 2004 VA audiological examination for 
compensation purposes, the veteran complained of chronic 
bilateral tinnitus of "approximately 10-12 years'" 
duration.  The veteran was diagnosed with chronic bilateral 
tinnitus.  The VA examiner opined that "it is unlikely that 
the tinnitus that was first noticed 10-12 years ago was the 
result of his military duty."  

In his March 2005 notice of disagreement, the veteran 
advanced that his chronic tinnitus "was caused by extremely 
loud noises including aircraft takeoffs and landings."  In 
an April 2005 written statement and his September 2006 Appeal 
to the Board (VA Form 9), the veteran indicated that his 
chronic tinnitus had started during his basic training/boot 
camp.  

Chronic tinnitus was first clinically manifested in November 
2004, some 57 years after service separation.  The veteran 
asserts that his chronic bilateral tinnitus was initially 
manifested during his period of basic training in 1945 and/or 
precipitated by his significant inservice noise exposure.  
The examiner at the November 2004 VA audiological evaluation 
expressly negated the existence of such an etiological 
relationship.  No competent medical professional has 
attributed the onset of the veteran's chronic tinnitus to 
active service.  Indeed, the veteran's claim is supported 
solely by the accredited representative's and his own written 
statements.  Such evidence alone is insufficient to support 
an award of service connection for the claimed disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, service connection for chronic tinnitus is denied. 

C.  Right Elbow

The veteran's service medical records make no reference to a 
chronic right elbow disorder.  In his May 2004 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran reported that he had injured his elbows in 1945.  He 
stated that his injuries were treated at the Green Bay, 
Wisconsin, naval hospital.  In his May 2004 written 
statement, the veteran clarified that his elbows had been 
injured in a motor vehicle accident at the Great Lakes Naval 
Station.  

At the November 2004 VA examination for compensation 
purposes, the veteran complained of right elbow pain.  He 
reported that he had been "thrown up into the air" and then 
"landed hard on both elbows" in 1945.  Contemporaneous 
X-ray studies of the right elbow revealed no abnormalities.  
A right elbow disorder was not diagnosed.  

A chronic right elbow disorder was not objectively manifested 
during active service or at any time thereafter.  In the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for a chronic right 
elbow disorder to include injury residuals is not warranted.  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

Service connection for chronic tinnitus is denied.  

Service connection for a chronic right elbow disorder to 
include injury residuals is denied.  


REMAND

The veteran asserts that service connection is warranted for 
both a chronic left elbow disorder and chronic radiation 
exposure residuals.  He contends that he sustained a chronic 
left elbow injury during active service.  The veteran reports 
that he was exposed to ionizing radiation while aboard the 
U.S.S. Artemis during Operation Crossroads.  The accredited 
representative requests that the veteran's claims be remanded 
for further development of the record.  

The veteran's service medical records indicate that he caught 
his left hand in a food chopper and sustained multiple hand 
fractures and lacerations in July 1945.  Service connection 
is currently in effect for left hand degenerative joint 
disease.  The report of the November 2004 VA examination for 
compensation purposes conveys that contemporaneous X-ray 
studies of the left elbow revealed degenerative changes 
"likely from prior traumatic injury."  The veteran was 
diagnosed with left elbow degenerative joint disease.  The 
examiner did not comment as to the etiological relationship, 
if any, between the veteran's left elbow degenerative joint 
disease and his inservice left upper extremity trauma and/or 
his service-connected left hand degenerative joint disease.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that further VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

In his March 2007 Informal Hearing Presentation, the 
accredited representative advances that service connection is 
warranted for a chronic skin disorder claimed as the result 
of ionizing radiation exposure.  It appears that the RO has 
not had an opportunity to act upon the claim.  The Board 
finds that the issue of service connection for a chronic skin 
disorder claimed as the result of ionizing radiation exposure 
is inextricably intertwined with the certified issue of 
service connection for chronic radiation exposure residuals.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the etiology and 
severity of his chronic left elbow 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left elbow disorder had its onset 
during active service; is etiologically 
related to the veteran's inservice left 
hand trauma; is in any other way causally 
related to active service; and/or is 
etiologically related to and/or has 
increased in severity beyond its natural 
progression secondary to the veteran's 
service-connected left hand degenerative 
joint disease. 

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then adjudicate the issue of service 
connection for a chronic skin disorder 
claimed as the result of ionizing 
radiation exposure.  The veteran should 
be informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

4.  Then readjudicate the issues of 
service connection for a chronic left 
elbow disorder to include injury 
residuals and degenerative joint disease 
and chronic radiation exposure residuals 
with express consideration of the 
provisions of 38 C.F.R. § 3.310 (2006 as 
amended) and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the application to reopen, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


